Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-7, 11, 16 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Carletti et al. (Patent NO. US 10,250,029 B2; hereinafter Carletti).
Regarding Claim 1, Carletti teaches a device (device 100 in Fig. 1; See Col. 3, Lines 10-45) comprising:
a power structure (power structure 110 in Fig. 1; See Col. 3, Lines 10-20);
a sensing structure (sensing structure 114/116 in Fig. 1; See Col. 3, Lines 10-20) electrically isolated from the power structure (110 is electrically isolated from 112 in Fig. 1; See Col. 3, Lines 25-36); and
processing circuitry (112 in Fig. 1; See Col. 4, Lines 25-45) configured to determine whether the sensing structure includes a prognostic health indicator (See Col. 4, Lines 55-65), wherein the prognostic health indicator is indicative of a health of the power structure (sensing structure 112 determined health of power structure 110 in Fig. 1; See Col. 4, Lines 5-40).

    PNG
    media_image1.png
    880
    914
    media_image1.png
    Greyscale

Regarding Claim 2, Carletti teaches the device of claim 1, wherein the power structure and the sensing structure are formed on a single semiconductor substrate (See Col. 3, Lines 25-35).
Regarding Claim 3, Carletti teaches the device of claim 1, wherein a first aging mechanism of the power structure is (first aging mechanism of power structure 110 is overvoltage condition; See Col. 4, Lines 10-15) different than a second aging mechanism of the sensing structure (second aging mechanism of sensing structure 114 is avalanche mode and different from first aging mechanism; See Col. 4, Lines 10-15), and 
wherein the processing circuitry (116 in fig. 1 and Fig. below) is configured to determine whether the sensing structure includes the prognostic health indicator by measuring the second aging mechanism (116 is configured to determine the prognostic health by burning when overvoltage/avalanche mode occurs on sensing structure 114; See Col. 4, Lines 10-20).
Regarding Claim 6, Carletti teaches the device of claim 1, wherein the power structure is supplied by a first power source (power structure gets power from external power supply; See Col. 1, Lines 45-65), and wherein the sensing structure is supplied by a second power source electrically isolated from the first power source (sensing structure power is supplied by power structure device 110 different from first power source; See Col. 4, Lines 10-20).
Regarding Claim 7, Carletti teaches the device of claim 1, wherein the sensing structure (114 in Fig. 1) further comprises:
an anti-fuse (114 comprises zener diode and zener diode is anti-fuse; See Col. 4, Lines 10-15); and 
a current sensor (116 in fig. 1 senses current) configured to sense a current flowing through the anti-fuse (116 senses current flowing thorugh anti-fuse 114 in fig. 1; See Col. 4, Lines 10-20), and 
wherein the processing circuitry (116 in Fig. 1) is configured to determine that the sensing structure includes the prognostic health indicator by determining that the current flowing through the anti-fuse is greater than a threshold level (See Col. 6, Lines 1-15).
Regarding Claim 11, Carletti teaches the device of claim 1, wherein the sensing structure (114 in Fig. 1) further comprises: 
an anti-fuse (zener diode 114 is anti-fuse in fig. 1); 
a current source (See conductor connected to 114 is current source in Fig. 1; See Col. 6, Lines 1-20) configured to drive current through the anti-fuse (conductor drive current from 110 to 114 in fig. 1; See Col. 6, Lines 1-20); and 

wherein the processing circuitry (112 in Fig. 1) is configured to determine that the sensing structure includes the prognostic health indicator by determining that the voltage across the anti-fuse is less than the voltage threshold level (See Col. 4, Lines 25-45).
Regarding Claim 16, Carletti teaches a method (method in Fig. 1; See Col. 3, Lines 10-45) comprising: 
measuring a current in a sensing structure (sensing structure 114 measures current by burning in Fig. 1; See Col. 3, Lines 10-20; Col. 4, Lines 1-20) that is electrically isolated from a power structure (110 is electrically isolated from 112 in Fig. 1; See Col. 3, Lines 25-36); 
determining that the current in the sensing structure is greater than a threshold level (zener diode has rating and this is threshold; See Col. 6, Lines 1-20); and 

Regarding Claim 18, Carletti teaches a system (system 100 in Fig. 1; See Col. 3, Lines 10-45) comprising: 
a power substrate (power structure 110 in Fig. 1; See Col. 3, Lines 10-20) comprising a power structure (110 comprising MOSFET and MOSFET s power structure; See Col. 3, Lines 15-25) and a sensing structure (sensing structure 114/116 in Fig. 1; See Col. 3, Lines 10-20), wherein the sensing structure is electrically isolated from the power structure (110 is electrically isolated from 112 in Fig. 1; See Col. 3, Lines 25-36); 
processing circuitry (112 in Fig. 1) configured to: control a driver to generate driver signals to control the power structure (fuse 116 burns if power of structure 110 in greater and therefore it controls by a driver signal; See Col. 4, Lines 1-20); 
measure a current in a sensing structure that is electrically isolated from a power structure (if current is greater than rating of Zener diode 114 then fuse 116 burns out; See Co. 6, Lines 1-20); 

set a bit (bit is burning of fuse 116 in fig. 1; See Col. 6, Lines 1-20) indicating a prognostic health issue in response to determining that the current in the sensing structure is greater than the threshold level (if current is greater than rating of Zener diode 114 then fuse 116 burns out; See Co. 6, Lines 1-20).

    PNG
    media_image2.png
    817
    871
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carletti in view of Eftechiou et al. (Patent No. US 5,796,789 A; hereinafter Eftechiou).
Regarding Claim 8, Carletti teaches the device of claim 7, wherein the anti-fuse and threshold level (anti-fuse zaner diode has rating/threshold; See Col. 6, Lines 1-15).
Carletti is silent about anti-fuse comprises an initial resistance of more than one hundred megaohms at a time of manufacture, and wherein the threshold level corresponds to a resistance of less than one megaohm.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Carletti by using anti-fuse comprises an initial resistance of more than one hundred megaohms at a time of manufacture, and wherein the threshold level corresponds to a resistance of less than one megaohm, as taught by Eftechiou in order to generate alarm signal (Eftechiou; col. 4, Lines 44-47).
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carletti in view of QUI et al. (Patent No CN 108594986 A; hereinafter Qui; translation attached).
Regarding Claim 9, Carletti the device of claim 7. Carletti is silent about further comprising: 
programmable memory configured to store the threshold level; and
a diagnostic interface configured to be communicatively coupled to an external device,
wherein the processing circuitry is configured to store a new value for the threshold level in the programmable memory based on communication received via the diagnostic interface from the external device.

programmable memory (See [0048]) configured to store the threshold level (See [0048]); and
a diagnostic interface configured to be communicatively coupled to an external device (See [0048]),
wherein the processing circuitry is configured to store a new value for the threshold level in the programmable memory based on communication received via the diagnostic interface from the external device (See [0048], [0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Carletti by using programmable memory configured to store the threshold level; and a diagnostic interface configured to be communicatively coupled to an external device, wherein the processing circuitry is configured to store a new value for the threshold level in the programmable memory based on communication received via the diagnostic interface from the external device, as taught by Qui in order to update threshold (Qui; abstract).
8.	Claims 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carletti in view of CHENG et al. (Patent No CN 109301806 A; hereinafter Cheng; translation attached).
Regarding Claim 10, Carletti teaches the device of claim 7, wherein the anti-fuse is a first anti-fuse (Zener diode 114 is first anti-fuse in Fig. 1), 
Carletti is silent about wherein the sensing structure further comprises a second anti-fuse connected in series with the first anti-fuse, and wherein the current sensor is configured to sense the current through the first anti-fuse and through the second anti-fuse.
Cheng teaches regarding current sensing (See abstract) herein the sensing structure further comprises a second anti-fuse (zener diode Z2 in Fig. 1 and Fig. 2) connected in series with the first anti-fuse (zener diode Z2 is in series with Z1 in Fig. 1 and Fig. 2), and wherein the current sensor (control circuit detects current; See abstract) is configured to sense the current through the first anti-fuse and through the second anti-fuse (current flowing through M0 also flows through zener diodes Z1, Z2 in Fig.1 and Gif. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Carletti by using the sensing structure further comprises a second anti-fuse connected in series with the first anti-fuse, and wherein the current sensor is configured to sense the current through the first anti-fuse and through the second anti-fuse, as taught by Cheng in order to detect current (Cheng; abstract).
Regarding Claim 17, Carletti teaches the method of claim 16, wherein the sensing structure comprises an anti-fuse, 
wherein measuring the current in the sensing structure comprises measuring a current through the anti-fuse (when current through anti-fuse 114 goes though measuring unit 116 it burns, therefore it measures current; See Col. 4, Lines 1-20), and 
wherein determining whether the current is greater than the threshold level comprises determining whether the current is greater than the threshold level (zener diode 114 has rating and fuse 116 burns if current is greater than rating and rating is threshold; See Col. 6, Lines 1-20).
Carletti is silent about measuring leakage current.
Cheng teaches regarding measuring leakage current (surge current is leakage current; See abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Carletti by measuring leakage current, as taught by Cheng in order to detect current (Cheng; abstract).

Regarding Claim 19, Carletti teaches the system of claim 18, wherein the sensing structure comprises an anti-fuse (zener diode 114 in Fig 1is anti-fuse), and wherein the processing circuitry (112 in Fig. 1) is configured to:
 measure the current in the sensing structure comprises measuring a current through the anti-fuse (when current through anti-fuse 114 goes though measuring unit 116 it burns, therefore it measures current; See Col. 4, Lines 1-20); and 
determine whether the current is greater than the threshold level comprises determining whether the current is greater than the threshold level (zener diode 114 has rating and fuse 116 burns if current is greater than rating and rating is threshold; See Col. 6, Lines 1-20).
Carletti is silent about measuring leakage current.
Cheng teaches regarding measuring leakage current (surge current is leakage current; See abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Carletti by measuring leakage current, as taught by Cheng in order to detect current (Cheng; abstract).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carletti.
Regarding Claim 13, Carletti teaches the device of claim 1, wherein a size of the power structure is at least greater than a size of the sensing structure (See size of power structure 110 is greater than size of sensing structure 114 in Fig. 1 and Fig. below).

    PNG
    media_image1.png
    880
    914
    media_image1.png
    Greyscale


It would have been an obvious matter of design choice to use size of the power structure is at least one hundred times greater than a size of the sensing structure, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 14, Carletti teaches the device of claim 1, wherein a distance from the sensing structure to the power structure (See the distance between the power structure 110 and sensing structure 114 in fig. 1 and Fig. below). 

    PNG
    media_image1.png
    880
    914
    media_image1.png
    Greyscale


Carletti is silent about wherein a distance from the sensing structure to the power structure is less than ten times a pitch of a power cell in the power structure. 
It would have been an obvious matter of design choice to use a distance from the sensing structure to the power structure is less than ten times a pitch of a power cell in the power structure, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 15, Carletti teaches the device of claim 1, wherein the power structure (110 in Fig. 1 and Fig. below) comprises:
a power switch (power structure 110 in Fig. 1comprises MOSFET and MOSFET s power switch; See Col. 3, Lines 35-45);
a first conductor electrically connected to a load path of the power switch (See Fig. 1 and Fig. below), 
wherein the sensing structure (114 in Fig. 1 and Fig. below) comprises: 
an anti-fuse (zener diode 114 is anti-fuse in Fig. 1 and Fig. below); and 


    PNG
    media_image3.png
    875
    901
    media_image3.png
    Greyscale


It would have been an obvious matter of design choice to use a cross-sectional area of the first conductor is at least ten times larger than a cross-sectional area of the second conductor, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter

10.	Claims 4-5, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Regarding Claim 4, none of the prior art fairly teaches or suggests the device of claim 3, wherein the first aging mechanism comprises thermo-mechanical degradation of the power structure, and 
wherein the second aging mechanism comprises breakdown of an oxide in the sensing structure.
Claim 5 depends from claim 4. Therefore claim 5 also have allowable subject matter.
12.	Regarding Claim 12, none of the prior art fairly teaches or suggests the device of claim 11, wherein the anti-fuse is a first anti-fuse, wherein the sensing structure further comprises a second anti-fuse connected in parallel with the first anti-fuse, 
wherein the current source is configured to drive current through the first anti- fuse and through the second anti-fuse, and 
wherein the voltage comparator is configured to compare a voltage across the first anti-fuse and across the second anti-fuse to a voltage threshold level while the current source is driving the current through the first anti-fuse and through the second anti-fuse.
13.	Regarding Claim 20, none of the prior art fairly teaches or suggests the system of claim 18, wherein the sensing structure includes an oxide, 

wherein the sensing structure and the power structure experience correlated thermo-mechanical stress over a period of time, and 
wherein the breakdown of the oxide becomes evident before a thermo- mechanical degradation of the power structure becomes evident. 

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Motz et al. (Patent No. US 9,766,300 B2) discloses Hall Sensor for aging.
	b. Beer et al. (Patent NO. US 8,552,828 B1) discloses Detecting Aging of Coreless Transformer.
	c. Ausserlechner et al. (Patent No. US 7,980,138 B2) discloses Integrated Circuit with Stress Sensing Element.

 Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858